Order issued I)ecernber 21, 2012




                                             In The
                                   uurt nf Appatø
                        3FiftI istrirt tif iJixaa at atktz


                                     No. 05-12-00866-CR
                                     No. 05-12-00867-CR


                            JARMARI LEWIS IRVIN, Appellant

                                               V.

                           THE STATE OF TEXAS, Appcliee

                                         ORD ER

                  Before Chief Justice Wright and Justices Bridges and Myers

       Based on the Court’s opinion of this date, we GRANT the September 11, 2012 motion of

John Taturn for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove John Tatum as counsel of record for appellant. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to Jarmari Lewis Irvin, No.

1792497, Sanchez Unit. 3901 State Jail Road, El Paso, Texas, 7993 8-8456.




                                                                         /   _/
                                                            — -
                                                              2• *• •>
                                                             ——

                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE